In an action for child custody, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated August 9, 1996, as, after a hearing, denied that branch of his motion which was to restrain the defendant from relocating with the parties’ infant child to North Carolina, and granted that branch of the defendant’s cross motion which was to allow her to relocate to North Carolina with the child.
Ordered that the appeal is dismissed as academic, without costs or disbursements, and, upon request of the parties, the matter is remitted to the Supreme Court, Westchester County, for further proceedings, concerning, inter alia, the issues of visitation and child support.
As correctly conceded by the parties, the appeal is academic. Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.